IN THE COURT OF APPEALS OF IOWA

                                    No. 15-1078
                             Filed December 21, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JAYDEN RAY CHAPMAN,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Woodbury County, John D.

Ackerman, Judge.



       Jayden Chapman appeals his convictions following a jury trial for two

counts of first-degree murder and one count of reckless use of fire. AFFIRMED.




       Zachary S. Hindman of Mayne, Arneson, Hindman, Hisey & Daane, Sioux

City, for appellant.

       Thomas J. Miller, Attorney General, and Sheryl Soich, Assistant Attorney

General, for appellee.



       Heard by Danilson, C.J., and Doyle and McDonald, JJ.
                                          2


DANILSON, Chief Judge.

       Jayden Chapman appeals his convictions following a jury trial for two

counts of first-degree murder, in violation of Iowa Code section 707.2 (2013), in

the deaths of Marvin Huelsing and Alice Huisenga, and one count of reckless use

of fire, in violation of section 712.5.       Chapman contends his trial counsel

rendered ineffective assistance in failing to object to faulty jury instructions.

Chapman also asserts the verdict is not supported by substantial evidence or, in

the alternative, is contrary to the weight of the evidence. Because we find trial

counsel did not render ineffective assistance, there is substantial evidence

supporting Chapman’s convictions, and the verdict is not contrary to the weight of

the evidence, we affirm.

       I. Background Facts and Proceedings.

       The facts as presented at trial reflect that in the early morning hours of

March 10, 2014, Michael Schenk, Jayden Chapman, and Erika Dains met, used

methamphetamine, and rode in Schenk’s blue extended-cab truck to a farm

belonging to Marvin Huelsing with the intent to steal scrap metal. Dains testified

that while they were driving around the farm property collecting various items,

including steel posts, the truck got stuck in the mud. Efforts to pull the truck out

of the mud were unsuccessful, and it was beginning to become light outside.

Chapman testified he noticed the cows coming toward the grain feeders and

realized someone could be coming to feed them soon. Chapman testified he told

Schenk “the cows are heading towards their feed bunk. They’re going to need to

eat soon. And I asked him, what if people come. And then that’s when—that’s

when he made the comment that if people come, we’ll kill them.”
                                        3


      Chapman and Schenk walked up towards the area of the property where a

mobile home was located to try to find something to help extract the truck from

the mud. Chapman testified he and Schenk also searched the mobile home.

Schenk located a .22 rifle, and Chapman located .12 gauge and .22 shells.

Chapman and Schenk were still inside the mobile home when they heard a

vehicle approaching. Schenk, armed with the gun, and Chapman, armed with a

knife, hid in the trailer. Chapman testified he heard a man, Huelsing, state loudly

that he was going to call the sheriff, and Chapman and Schenk rushed out of the

mobile home toward the man and woman outside while displaying the knife and

gun. The man was Marvin Huelsing, who owned the farm, and the woman was

Alice Huisenga, who was a long-time friend and farming partner of Huelsing.

Huisenga would accompany Huelsing to the farm several times a week to help

Huelsing on the farm or have coffee in the mobile home.

      Chapman testified Schenk was yelling and ordered Huelsing and

Huisenga to throw their phones. Chapman testified,

      that’s when I remembered that—what he said earlier and how he
      was acting around these people. And I remember his comment
      that [if] people come, we’ll kill them. And so I told Michael, I said,
      Michael, we don’t have to do what you said earlier. . . . No one has
      to get hurt. We can leave.

However, Schenk ordered Huelsing and Huisenga to go inside the mobile home.

Upon hearing a click and believing Huelsing had locked the door to the mobile

home, Schenk fired at Huelsing and shot him in the chest.          Chapman and

Schenk then entered the mobile home.         Chapman testified Schenk handed

Chapman the gun and ordered him to shoot Huisenga. Chapman pointed the

gun at Huisenga and pulled the trigger. He then threw the gun back to Schenk
                                         4


and ran out of the mobile home. Huelsing struggled against Schenk and the gun

while the two were exiting the mobile home. Schenk broke away with the gun,

and Huelsing ran in the direction of Chapman. Chapman pushed Huelsing, and

Huelsing fell to the ground. According to Chapman, Schenk then shot Huelsing

again in the chest area and in the head.1

      Dains, who had remained with Schenk’s truck, testified she heard a man

yell, “I’m going to call the sheriff” followed by the sound of a gunshot. Dains

testified she saw Chapman drive a “little truck”—later identified as belonging to

Huelsing—around the side of the mobile home, stop, and get out. Dains then

saw Schenk approach the small truck and put a “long” gun in the cab. Schenk

then ran down to where Dains was located. Dains testified Schenk was crying

and stated, “I had to shoot him. I had no choice.” Chapman then drove the small

truck to Dains and Schenk. Chapman told Dains, “I had to take control because

[Schenk] couldn’t go through with it.” Dains noticed a purse in the small truck.

      Schenk, Chapman, and Dains then rode in the small truck back towards

the area of the property near the mobile home to again try to find something to

help get Schenk’s truck out of the mud. Dains saw a man lying on the ground

near the mobile home “with blood bubbles coming out of his mouth.” Schenk

approached the man and took his wallet, ID, and cellphone.          Dains testified

Chapman and Schenk leaned over the body whispering.               Dains also saw

Chapman and Schenk break two cell phones belonging to Huelsing and

Huisenga. Dains, Schenk, and Chapman then drove the small truck back down

1
 Chapman’s statement to law enforcement indicates that he, Schenk, and Huelsing all
went outside the mobile home, Chapman gave the gun back to Schenk, Huelsing ran at
Chapman, Chapman pushed him to the ground, and Schenk shot Huelsing again.
                                        5


near Schenk’s truck and were finally able to extract Schenk’s truck from the mud

using chains.

       Dains testified Chapman then “said that, you know, we have to get rid of

the [small] truck—or get rid of it, like start it on fire or something.” To which

Schenk responded, “Yeah, I know.” Dains testified she and Schenk then again

drove in Schenk’s truck up to the area of the property near the mobile home.

Schenk went back down to the small truck, where Chapman had remained.

Chapman testified he spray painted the knobs on a tractor to obliterate any

fingerprints while Schenk lit the small truck on fire. Dains testified she did not

see Chapman or Schenk set fire to the truck, but she “heard the horn going off,

and it wouldn’t stop going off.”

       Dains testified Chapman and Schenk then came back up to Schenk’s

truck. While Dains waited in Schenk’s truck, Schenk went into the mobile home.

Chapman stood outside Schenk’s truck and yelled at Schenk “to hurry up, hurry

up. Come on, come on.” After about five or ten minutes, Schenk came out

carrying gas cans and placed them in the truck near Dains, along with the gun

and other items taken from Huelsing and Huisenga. After Schenk came out of

the mobile home, Dains saw flames coming from the structure.             Schenk,

Chapman, and Dains then left the property. They retrieved Dains’ car, and she

followed Schenk and Chapman to Derek Olbertz’s house.

       Olbertz testified he saw Schenk, Chapman, and Dains on the morning of

March 10, 2014, trying to unload items into his backyard and he told them they

could not leave the scrap metal there. He testified Schenk, as well as the cab of

Schenk’s truck where Chapman was sitting, smelled of gasoline. Dains testified
                                         6


that while at Olbertz’s house, Schenk and Chapman moved items taken from the

farm including the gun, clothing items, and gas cans to her car. Dains then took

Chapman to the hotel where he was staying, and Chapman unloaded the gun,

clothing items, and gas cans.

       A fire was reported, and officers arrived at Huelsing’s farm on the

afternoon of March 10, 2014. Officers found both the small truck and the mobile

home on fire. Officers also found Huelsing’s badly-burned body near the mobile

home. After the fire subsided, a body—later identified as Huisenga’s—was found

inside the mobile home. The medical examiner testified Huelsing sustained two

gunshot wounds to his chest, one to his back, and one to the back of his head.

The medical examiner stated Huisenga likely had sustained one to four gunshot

wounds based on evidence of internal lacerations and skull fractures.

       A witness who drove by Huelsing’s farm on the way to school every day

testified that on the morning of March 10, 2014, she saw two “skinny” men

standing near a blue extended-cab truck on Huelsing’s property.

       On March 12, 2014, Chapman and Schenk went to Dains’ house. Dains

testified they were worried, said they were going to Mexico, and told her not to

tell police officers anything she knew. While Chapman and Schenk were at her

house, officers arrived and arrested them.

       When interviewed by police officers, Chapman admitted his involvement in

the crimes but purposefully lied and did not reveal the location of the gun or other

incriminating items. However, Schenk provided information leading the officers

to find the items left near the motel where Chapman was residing, including a

rifle and ammunition, clothing, and items belonging to Huelsing and Huisenga.
                                            7


Huelsing’s blood was found on the rifle. The neckline and cuffs of a black coat

found with the items, along with a stain on the left pocket of the coat, were found

to contain Chapman’s DNA. Huelsing’s DNA was extracted from a blood stain on

the underneath side of the left sleeve of the black coat. Additionally, a pair of

jeans found with the other items was determined to have Schenk’s DNA on the

waistband. Huelsing’s DNA was extracted from a spot of blood found on the

back of one of the legs of those jeans.          Gas cans were also found inside

Chapman’s hotel room.

         On March 21, 2014, Chapman was charged by trial information with two

counts of first-degree murder and one count of first-degree arson.2 Jury trial was

held April 28, 29, and 30, and May 1, 4, and 5, 2015. The jury returned guilty

verdicts on both counts of first-degree murder, and on one count of reckless use

of fire—a lesser-included offense of second-degree arson. The jury verdict did

not designate whether Chapman was found guilty as the principal or as an aider

and abettor to each of the first-degree-murder convictions.         Chapman filed a

motion for new trial and a motion in arrest of judgment on May 22, 2015. The

district court denied the motions prior to the sentencing hearing held June 5,

2015. Chapman was sentenced to incarceration for the rest of his life without the

possibility of parole on each count of first-degree murder and incarceration for a

period of one year on the count of reckless use of fire.

         II. Standard of Review.

         We review claims of ineffective assistance of counsel de novo. State v.

Clay, 824 N.W.2d 488, 494 (Iowa 2012).            Sufficiency-of-evidence claims are

2
    The first-degree arson charge was later amended to second-degree arson.
                                         8

reviewed for correction of errors at law. State v. Tyler, 873 N.W.2d 741, 746

(Iowa 2016). And “[w]e review a district court’s ruling as to whether a verdict was

contrary to the weight of the evidence for abuse of discretion.”           State v.

Thompson, 836 N.W.2d 470, 476 (Iowa 2013).

       III. Analysis.

       A. Ineffective Assistance of Trial Counsel—Jury Instructions.

Chapman first asserts trial counsel was ineffective in failing to object to improper

jury instructions regarding Chapman’s guilt as an aider and abettor to the

murders of Huelsing and Huisenga.

       “To prevail on a claim of ineffective assistance of counsel, a claimant must

satisfy the Strickland [v. Washington, 466 U.S. 668, 687 (1984)] test by showing

‘(1) counsel failed to perform an essential duty; and (2) prejudice resulted.’”

Clay, 824 N.W.2d at 495 (quoting State v. Maxwell, 743 N.W.2d 185, 195 (Iowa

2008)). Both elements must be proved by a preponderance of the evidence.

State v. Straw, 709 N.W.2d 128, 133 (Iowa 2006).            “[B]oth elements do not

always need to be addressed. If the claim lacks prejudice, it can be decided on

that ground alone without deciding whether the attorney performed deficiently.”

Ledezma v. State, 626 N.W.2d 134, 142 (Iowa 2001).

       Chapman contends jury instructions on the first-degree-murder counts

were improper because they did not contain the instruction that Chapman could

only be found guilty as an aider and abettor based on the principal’s malice

aforethought if Chapman had knowledge of the principal’s malice aforethought.

       Jury Instruction No. 18 provided in relevant part:
                                          9


              The State must prove all of the following elements of Murder
       in the First Degree, (Marvin Huelsing):
              1. On or about the 10th day of March, 2014, the defendant:
                       (a) shot Marvin Huelsing.
                       or
                       (b) Aided and abetted another person who shot
              Marvin Huelsing.
              2. Marvin Huelsing died as a result of being shot.
              3.       (a) The defendant acted with malice aforethought;
                        or
                       (b) The person the defendant aided and abetted acted
              with malice aforethought.
              4.       (a) The defendant acted willfully, deliberately,
              premeditatedly and with a specific intent to kill Marvin
              Huelsing;
                        or
                        (b) The person the defendant aided and abetted
              acted willfully, deliberately, premeditatedly and the
              defendant knew the other person acted with a specific intent
              to kill Marvin Huelsing.

       Jury Instruction No. 35 with respect to the first-degree-murder count for

the murder of Alice Huisenga was substantially identical.

       With respect to malice aforethought, Jury Instruction No. 20 provided in

relevant part, “‘Malice aforethought’ is a fixed purpose or design to do some

physical harm to another which exists before the act is committed. It does not

have to exist for any particular length of time.”

       Instruction No. 24 permitted the jury to infer malice, premeditation and

specific intent if “a person has the opportunity to deliberate and uses a

dangerous weapon.”

       As to specific intent, Instruction No. 25 provided, “‘Specific intent’ means

not only being aware of doing an act and doing it voluntarily, but in addition,

doing it with a specific purpose in mind.”
                                        10


      In essence, Chapman contends both marshalling instructions Nos. 18 and

35 should have also required the State to prove Chapman had malice

aforethought or he knew Schenk had malice aforethought. Chapman relies upon

comments in State v. Bogan, 774 N.W.2d 676, 684 (Iowa 2009), where the court

addressed other issues that could arise on retrial. The court stated,

      Bogan raised, through an ineffective-assistance-of-counsel claim,
      that the district court’s jury instructions contained error because
      they failed to require the State to prove the defendant acted with
      malice aforethought or with the knowledge that those he aided and
      abetted acted with malice aforethought. See State v. Tangie, 616
      N.W.2d 564, 573 (Iowa 2000). The State agrees the jury should
      have been instructed on this requirement. Because we have
      already reversed Bogan’s conviction on other grounds, we need not
      reach the issue of ineffective assistance of counsel. Nonetheless,
      the court will have an opportunity to instruct the jury properly on
      remand.

Bogan, 774 N.W.2d at 684. Thus, there was no analysis in Bogan of the issue

presented here.

      In Bogan, the court cited to Tangie, 616 N.W.2d 564, where the issue of

the necessary proof was fully addressed. In Tangie, the court stated, “When

intent is an element of the crime charged, a person may be convicted as an aider

and abettor by participating either with the requisite intent or with the knowledge

that the principal possesses the required intent.” 616 N.W.2d at 573. In Tangie,

the court was reviewing the propriety of the jury instruction for murder in the

second degree. Id. The intent element for murder in the first degree requires the

specific intent to kill with malice aforethought. See Iowa Code §§ 707.1, .2.

      Here, the jury was properly instructed that to be found guilty for first-

degree murder, Chapman must have acted with a specific intent to kill or

possessed knowledge of the principal’s specific intent to kill. See Tangie, 616
                                             11


N.W.2d at 573.3 If Chapman possessed knowledge of the principal’s specific

intent to kill, Chapman also possessed knowledge of the principal’s “fixed

purpose or design to do some physical harm to another which exist[ed] before

the act [wa]s committed” under these facts. See Tyler, 873 N.W.2d at 751 (“We

recently elaborated on the distinction between malice aforethought and specific

intent to kill in State v. Ceretti, 871 N.W.2d 88, 93-94 (Iowa 2015), emphasizing

that the former concept is broader than the latter.”); see also Ceretti, 871 N.W.2d

at 93 (“Murder is a killing with malice aforethought, and is presumptively second-

degree murder unless the circumstances elevate it to first-degree murder.”).

“Malice aforethought is a general intent, a state of mind that need not be

accompanied by a specific intent to kill.” Ceretti, 871 N.W.2d at 93-94. But to

obtain a conviction for murder in the first degree, the State must establish the

defendant had a specific intent to kill. Id.

         Significantly, in Ceretti, our supreme court also stated that although

“malice aforethought is not necessarily accompanied by an intent to kill,” “[a]

person who acts with intent to kill also acts with malice aforethought.” Id. at 94

n.4.     Accordingly, here, the jury was not required to find that Chapman had

malice aforethought to be convicted as an aider and abettor. If the jury found

that Schenk had the specific intent to kill and Chapman had knowledge of

Schenk’s intent, then Chapman also knew of Schenk’s malice aforethought.


3
    The jury instruction on aiding and abetting also stated:
          If the crime charged requires a specific intent, before you can find the
          defendant “aided and abetted” the commission of the crime, the State
          must prove the defendant “aided and abetted” with knowledge the others
          who directly committed the crime had such specific intent. If the
          defendant did not have the knowledge the others had such specific intent,
          he is not guilty of aiding and abetting, the crime charged.
                                           12


Because the jury found Chapman guilty utilizing proper jury instructions regarding

specific intent, Chapman cannot establish counsel was ineffective for failing to

object to the jury instructions.4

       B. Ineffective Assistance of Counsel—Prejudice. Even if our analysis

with respect to the jury instructions is in error, Chapman cannot establish

prejudice.    “Prejudice exists where the claimant proves by ‘a reasonable

probability that, but for the counsel’s unprofessional errors, the result of the

proceedings would have been different.’” Clay, 824 N.W.2d at 496 (citations

omitted).

       Here, the record reveals ample evidence of Chapman’s knowledge of

Schenk’s malice aforethought and specific intent.          Chapman himself testified

Schenk told him if people came they would kill them. Chapman and Schenk took

possession of ammunition and at least one gun from the mobile home.

Chapman also testified when Schenk was threatening Huelsing and Huisenga

with the weapon—demanding they throw their phones and yelling—Chapman

remembered what Schenk had said about killing people that arrived at the

property, observed how Schenk was acting, and was concerned Schenk

intended to hurt Huelsing and Huisenga. There is no question that Chapman

4
  Chapman argues the jury could have found Chapman knew Schenk acted with specific
intent but did not know Schenk acted with malice aforethought because Chapman could
have believed Schenk was acting as a result of his impaired mental state due to the use
of methamphetamine. We conclude such an argument is speculative at best. Moreover,
Chapman cites no Iowa authority in support of his argument an individual cannot
possess the requisite malice aforethought while in an impaired mental state due to drug
use. See Iowa R. App. P. 6.903(2)(g)(3) (“An argument containing the appellant’s
contentions and the reasons for them with citations to the authorities relied on . . . .
Failure to cite authority in support of an issue may be deemed waiver of that issue.”). In
fact, evidence in the record supports the opposite conclusion. Defense expert
Dr. Cynthia J. Paul was asked, “So someone that’s using methamphetamine, in general,
still can have the capacity to form specific intent?” She responded, “Likely so.”
                                         13


was aware of Schenk’s fixed purpose to do physical harm to Huelsing and

Huisenga. Both Huelsing and Huisenga were victims of gun shots and killed.

There is no evidence of Chapman objecting to Schenk’s course of conduct or

withdrawing from the scene. Thus, even if trial counsel had objected, there is no

reasonable probability the outcome of the trial would have been different.

       Because we find no prejudice, we conclude Chapman has failed to prove

his ineffective-assistance-of-counsel claim.

       C. Insufficient Evidence. Chapman also contends his convictions are

not supported by substantial evidence.

       In reviewing the sufficiency of the evidence for correction of errors at law,

“we view the evidence in the light most favorable to the State” and uphold the

verdict “if substantial evidence supports it.” Tyler, 873 N.W.2d at 746-47 (citation

omitted). “Evidence is considered substantial if . . . it can convince a rational jury

that the defendant is guilty beyond a reasonable doubt.”         Id. at 747 (citation

omitted). In evaluating a sufficiency-of-the-evidence claim:

       Direct and circumstantial evidence are equally probative. A jury is
       free to believe or disbelieve any testimony it chooses and to give as
       much weight to the evidence as, in its judgment, such evidence
       should receive. . . . A jury’s assessment of credibility may only be
       ignored on appeal when the testimony is so impossible, absurd,
       and self-contradictory that it may be deemed a nullity.

State v. Speaks, 576 N.W.2d 629, 632 (Iowa Ct. App. 1998) (internal citations

omitted).

       Chapman asserts, due to Chapman’s and Schenk’s methamphetamine

use, the record does not contain evidence of Chapman’s or Schenk’s specific

intent necessary to sustain Chapman’s convictions. Chapman also asserts the
                                        14


record does not contain substantial evidence of Chapman’s aiding and abetting

Schenk in anything other than the theft of scrap metal. “To sustain a conviction

on the theory of aiding and abetting, the record must contain substantial

evidence the accused assented to or lent countenance and approval to the

criminal act either by active participation or by some manner encouraging it prior

to or at the time of its commission.” Tyler, 873 N.W.2d at 750 (citations omitted).

                Neither knowledge of the crime nor proximity to the crime
         scene are enough to prove aiding and abetting. However, they are
         factors, which with circumstantial evidence such as ‘presence,
         companionship, and conduct before and after the offense is
         committed,’ may be enough to infer a defendant’s participation in
         the crime.

Tangie, 616 N.W.2d at 574.

         Chapman also contends the record does not contain substantial evidence

of Chapman’s knowledge of Schenk’s malice aforethought and there is

insufficient evidence to support his conviction for reckless use of fire. We find

there is substantial evidence supporting each of Chapman’s convictions.

         1. First-Degree Murder of Alice Huisenga.     Chapman first asserts the

record     reveals    Chapman’s     long-term    methamphetamine        use    and

methamphetamine use on the day of the murders affected his cognitive abilities.

Thus, Chapman argues the record does not support a finding beyond a

reasonable doubt that Chapman was capable of forming the requisite specific

intent to support his conviction for the first-degree murder of Huisenga.

Instruction No. 27 explained to the jury that a defendant is responsible for his

acts while under the influence of drugs, and “[i]ntoxication is a defense only when
                                         15


it causes a mental disability which makes the person incapable of forming the

specific intent.”

       The jury heard testimony from Chapman’s own expert witness, Dr. Paul,

an outpatient psychiatrist, regarding the effects of methamphetamine use, as well

as testimony from Chapman regarding his state of mind on the day of the

murders, and did not find Chapman incapable of forming the requisite specific

intent. “Inherent in our standard of review of jury verdicts in criminal cases is the

recognition that the jury [is] free to reject certain evidence, and credit other

evidence.” State v. Sanford, 814 N.W.2d 611, 615 (Iowa 2012) (citation omitted).

       Chapman was cognizant enough to realize someone may show up on the

property to feed the cows. Schenk said they would have to kill them. They were

both mentally able to use a multitude of methods in attempting to extract

Schenk’s truck from the mud. When Huelsing and Huisenga arrived, Chapman

and Schenk hid, then forced the victims into the mobile home, shot them, and

took significant steps to conceal their own connection to the scene. The actions

of Chapman and Schenk reflect clarity of mind and purpose, not mental disability.

       Chapman also asserts while under the influence of methamphetamine

Schenk was very controlling, he feared Schenk, and thus, Chapman acquiesced

to Schenk’s demands. However, the record does not support this contention.

Moreover, the jury was not instructed on the defense of compulsion, nor does

Chapman complain the jury should have been so instructed. See Iowa Code

§ 704.10.    We note Chapman aided in directing the victims into the mobile

home—where Huelsing was first shot and Huisenga was killed—by brandishing a

knife. Dains testified after Chapman came back to Schenk’s truck following the
                                          16


shootings, Chapman stated he had to “take control because [Schenk] couldn’t go

through with it.” The jury was entitled to infer from this statement that although

Schenk may have shot Huelsing, it was Chapman who fired the fatal shots that

killed both victims. This inference is further supported by Chapman’s admission

that he shot Huisenga, along with his actions following the murders in concealing

evidence clearly showing Chapman’s culpability for the crime.

       On the other hand, the jury could have believed Chapman to the extent he

was just following Schenk’s lead. The jury could have concluded, as Chapman

testified, that Schenk first possessed the gun, then gave the gun to Chapman,

and told Chapman to shoot Huisenga. Chapman confessed to shooting the gun

at Huisenga one time. Viewing the evidence in a light most favorable to the

State, Huisenga was shot as many as four times. After Chapman shot the gun,

he gave or threw the gun back to Schenk and ran from the mobile home.

Schenk, now in possession of the gun and intent on killing anyone who arrived

on the property, then had the opportunity to fire the fatal shots killing Huisenga.

Schenk also returned to the mobile home before setting it on fire and had still

another opportunity to fire the fatal shots.

        In either event, there is substantial evidence in the record supporting

Chapman’s conviction for the first-degree murder of Huisenga as a principal or as

an aider or abettor. Moreover, Chapman had sufficient mental capacity to form

the requisite specific intent or sufficient mental capacity to know of Schenk’s

specific intent.

       2. First-Degree Murder of Marvin Huelsing. Chapman also asserts the

district court erred in denying his motion for judgment of acquittal because there
                                          17


is not substantial evidence supporting his conviction for the first-degree murder of

Huelsing.     We find the record contains substantial evidence supporting

Chapman’s conviction for the first-degree murder of Huelsing as a principal or an

aider and abettor as well as sufficient mental capacity as we noted with respect

to the first-degree murder of Huisenga.

      There is substantial evidence in the record to establish Chapman was a

principal or aided and abetted Schenk in Huelsing’s murder. Both Chapman and

Schenk      were   present   at   the   scene    and   were    companions,    using

methamphetamine together and jointly stealing scrap metal.           The evidence

reflects Chapman’s knowledge of Shenck’s intention to harm individuals who

came to the farm and shows Chapman actively took part in the murders. As

previously noted, prior to the shootings, Schenk told Chapman they would kill

anyone who came to the farm. Chapman helped Schenk search the mobile

home and helped Schenk arm himself by finding shells for the rifle.          When

Chapman and Schenk heard a vehicle approaching, Chapman armed himself

with a knife. Chapman again stated he considered Schenk’s intention to harm

Huelsing and Huisenga when Schenk was threatening them at gunpoint to throw

their phones. Chapman brandished a knife to direct the victims into the mobile

home—where Huelsing was first shot and Huisenga was killed. Chapman admits

to shooting Huisenga. Even though Schenk may have first shot Huelsing, he

was apparently only wounded as he grappled with Schenk before being pushed

to the ground by Chapman and shot again in the chest and head. Dains testified

Chapman stated just after the shootings he “had to take control because

[Schenk] couldn’t go through with it.”         Dains’ testimony provides sufficient
                                         18


evidence from which the jury could infer Chapman was the principal or aided and

abetted Schenk in Huelsing’s murder.

       The evidence in the record also reveals Chapman actively took part in

concealing evidence following the murders.           Dains testified she witnessed

Chapman and Schenk standing over Huelsing’s body whispering. Dains stated

Chapman and Schenk broke Huelsing’s and Huisenga’s cell phones. Dains also

testified Chapman stated they needed to “get rid of” the small truck, “like start it

on fire or something.” Chapman then spray painted over areas of a tractor where

he suspected their fingerprints might be discovered while Schenk lit the small

truck on fire. Dains testified Chapman took the incriminating items removed from

the crime scene, including the gun, clothing, and items belonging to Huelsing and

Huisenga from her vehicle. The items were later discovered in a location near

the hotel where Chapman was residing. Chapman testified he was not truthful

with officers regarding the location of the items.

       The physical evidence as presented at trial also supports Chapman’s

involvement.    A black coat was found among the other incriminating items,

including the rifle with Huelsing’s blood on it and items belonging to Huelsing and

Huisenga. The black coat indicated Chapman was the wearer, as Chapman’s

DNA was found on the neckline and cuffs of the coat.          A bloodstain on the

underside of the left sleeve of the black coat contained Huelsing’s DNA.

       Also, following the March 10, 2014 murders, Dains testified Chapman and

Schenk came to her apartment and stated they needed to flee to Mexico. They

told Dains officers would question her regarding the March 10 events and not to

tell officers anything she knew.
                                        19


       The record contains overwhelming evidence supporting Chapman’s

presence during the murders and companionship with Schenk, and his conduct

before, during, and after the murders provides a strong inference of his

participation in the crimes. We therefore conclude Chapman’s conviction for the

first-degree murder of Huelsing under either theory, as a principal or aider and

abettor, is supported by substantial evidence.

       3. Reckless Use of Fire. Last, Chapman contends there is insufficient

evidence to support his conviction for reckless use of fire. We disagree.

       Iowa Code section 712.5 provides, “Any person who shall so use fire or

any incendiary or explosive device or material as to recklessly endanger the

property or safety of another shall be guilty of a serious misdemeanor.”

       Dains testified Chapman stated they had “to get rid of the truck—or get rid

of it, like start it on fire or something.” Dains testified Chapman and Schenk then

went back down near the small truck. The small truck was later found engulfed

in flames. Dains also testified Chapman encouraged Schenk to “hurry up” while

Schenk went inside the mobile home.          Dains saw Schenk emerge from the

mobile home as flames became visible coming from the structure. Derek Olbertz

testified when Schenk, Chapman, and Dains came to his home shortly after

leaving the farm, Schenk smelled of gasoline and the smell of gasoline also

emanated from the cab of the truck where Chapman was sitting. Chapman and

Schenk worked together to rid the scene of their fingerprints or DNA. During

Chapman’s interview with law enforcement, Chapman admitted on more than

one occasion, “we set the fire.”
                                          20


       Thus, even if Chapman did not light the fires himself, he encouraged

Schenk or lent countenance to his actions. We therefore find there is substantial

evidence supporting Chapman’s conviction for reckless use of fire as an aider

and abettor.

       D. Verdict Contrary to the Weight of the Evidence.                Chapman

alternatively asserts the district court abused its discretion in denying his motion

for new trial because the verdict was contrary to the weight of the evidence.

       “On a motion for new trial, . . . the power of the court is much broader

[than on a motion for judgment of acquittal]. It may weigh the evidence and

consider the credibility of witnesses.”    Maxwell, 743 N.W.2d at 192 (citation

omitted). “If the court determines the verdict is contrary to the weight of the

evidence and a miscarriage of justice may have occurred, it is within the court’s

discretion to grant a new trial.” Id. “The district court has broad discretion in

ruling on a motion for new trial.” State v. Reeves, 670 N.W.2d 199, 202 (Iowa

2003). “[T]he power to grant a new trial on this ground should be invoked only in

exceptional cases in which the evidence preponderates heavily against the

verdict.” Maxwell, 743 N.W.2d at 192 (citation omitted).

       At the sentencing hearing, the district court ruled on the motion for new

trial, stating, “On the motion for new trial, the court finds that the evidence—the

weight of the evidence does not preponderate heavily against the verdict. So the

motions are denied.”    We find no abuse of discretion.       For the reasons we

previously explained, there is ample evidence establishing Chapman’s

participation in the crimes.   We acknowledge there are reasons to withhold
                                          21


weight from the testimony of Dains, such as the plea offer tendered to her, 5 but

she also acknowledged facts contrary to her interests. Chapman was involved in

the criminal activity from start to finish including the attempted cover-up. He

admitted he shot Huisenga.        His admission may have served to give more

credence to his version that he was not the principal and did not fire the fatal

shots. Nonetheless, he was an active participant in the murders. He handed the

shells to Schenk, and after shooting at Huisenga, he gave the gun back to

Schenk knowing Schenk intended to kill anyone that came to the property. His

drug usage may have affected his good judgment, but there is credible evidence

that he knew and understood what was transpiring the entire duration of the

criminal acts. Although he contends he could not form the specific intent to kill,

the jury was entitled to withhold weight from his testimony and his expert’s

testimony on this issue. We find the district court did not abuse its discretion in

denying the motion for new trial.

       IV. Conclusion.

       We conclude Chapman has failed to prove his claim for ineffective

assistance because there was no breach of an essential duty by trial counsel

and, moreover, no prejudice. We also conclude there is substantial evidence

supporting Chapman’s convictions and the verdict is not contrary to the weight of

the evidence. We therefore affirm Chapman’s convictions and sentences.

       AFFIRMED.



5
 At the time of Schenk’s trial, Dains had entered pleas pursuant to a plea agreement to
burglary in the second degree and accessory after the fact and was in custody but was
awaiting sentencing.